Exhibit 10.6

CONSENT TO SUBLEASE AGREEMENT

THIS CONSENT TO SUBLEASE AGREEMENT (this “Agreement”) is made as of August 19,
2011, by and among HCP Life Science REIT, Inc., a Maryland corporation
(“Landlord”), Exelixis Inc., a Delaware corporation (“Tenant”), and Threshold
Pharmaceuticals, Inc., a Delaware corporation (“Subtenant”).

R E C I T A L S

A. Reference is hereby made to that certain Build-to-Suit Lease dated as of
May 12, 1999 between Landlord and Tenant (as amended by that certain First
Amendment to Build-to-Suit Lease dated as of March 29, 2000, that certain Second
Amendment to Build-to-Suit Lease dated as of January 31, 2001, and that certain
Third Amendment to Build-to-Suit Lease dated as of May 24, 2001, the “Lease”),
for the buildings located at 169 Harbor Way and 170 Harbor Way in South San
Francisco, California (each, a “Building” and collectively, the “Premises”).

B. Pursuant to the terms of Article 13 of the Lease, Tenant has requested
Landlord’s consent to that certain Sublease dated July 25, 2011, between Tenant
and Subtenant (the “Sublease”), with respect to a subletting by Subtenant of a
portion of the Premises, as more particularly described in the Sublease (the
“Sublet Premises”). A copy of the Sublease is attached hereto as Exhibit A.
Landlord is willing to consent to the Sublease in the terms and conditions
contained herein.

C. All defined terms not otherwise expressly defined herein shall have the
respective meanings given in the Lease.

A G R E E M E N T

1. Landlord’s Consent. Landlord hereby consents to the Sublease; provided,
however, notwithstanding anything contained in the Sublease to the contrary,
such consent is granted by Landlord only upon the terms and conditions set forth
in this Agreement. The Sublease is subject and subordinate to the Lease.
Landlord shall not be bound by any of the terms, covenant, conditions,
provisions or agreements of the Sublease. Subtenant acknowledges for the benefit
of Landlord that Subtenant accepts the Sublet Premises in their presently
existing, “as-is” condition and that Landlord has made no representation or
warranty to Subtenant as to the compliance of the Sublet Premises with any law,
statute, ordinance, rule or regulation. Tenant and Subtenant hereby represent
and warrant to Landlord that the copy of the Sublease attached hereto is a full,
complete and accurate copy of the Sublease, and that there are no other
documents or instruments relating to the use of the Sublet Premises by Subtenant
other than the Sublease.

2. Reimbursement of Landlord. Within five (5) days after invoice, Tenant shall
reimburse Landlord all of Landlord’s reasonable costs and expenses incurred in
connection with its review and consent of the Sublease and preparation and
negotiation of this Agreement.

[Consent to Sublease]



--------------------------------------------------------------------------------

3. Non-Release of Tenant; Further Transfers. Neither the Sublease nor this
consent thereto shall release or discharge Tenant from any liability, whether
past, present or future, under the Lease or alter the primary liability of the
Tenant to pay the rent and perform and comply with all of the obligations of
Tenant to be performed under the Lease (including the payment of all bills
rendered by Landlord for charges incurred by the Subtenant for services and
materials supplied to the Sublet Premises). Neither the Sublease nor this
consent thereto shall be construed as a waiver of Landlord’s right to consent to
any further subletting either by Tenant or by the Subtenant, or to any
assignment by Tenant of the Lease or assignment by the Subtenant of the
Sublease, or as a consent to any portion of the Sublet Premises being used or
occupied by any other party. Landlord may consent to subsequent sublettings and
assignments of the Lease or any amendments or modifications thereto without
notifying Subtenant nor anyone else liable under the Sublease and without
obtaining their consent. No such action by Landlord shall relieve such persons
from any liability to Landlord or otherwise with regard to the Sublet Premises.

4. Relationship With Landlord. Tenant hereby assigns and transfers to Landlord
the Tenant’s interest in the Sublease and all rentals and income arising
therefrom, subject to the terms of this Section 4. Landlord, by consenting to
the Sublease agrees that until the earlier of (a) the occurrence of a default in
the performance of Tenant’s obligations under the Lease which remains uncured
beyond any applicable notice and cure period, or (b) the occurrence of a
Recurring Rent Default (defined below), Tenant may receive, collect and enjoy
the rents accruing under the Sublease. In the event Tenant shall default in the
performance of its obligations to Landlord under the Lease (whether or not
Landlord terminates the Lease), which default remains uncured beyond any
applicable notice and cure period, Landlord may at its option by notice to
Tenant, either (i) terminate the Sublease, (ii) elect to receive and collect,
directly from Subtenant, all rent and any other sums owing and to be owed under
the Sublease, as further set forth in Section 4.1, below, or (iii) elect to
succeed to Tenant’s interest in the Sublease and cause Subtenant to attorn to
Landlord, as further set forth in Section 4.2, below. Additionally, in the event
a Recurring Rent Default occurs, Landlord may at its option by notice to Tenant,
elect to receive and collect, directly from Subtenant, all rent and any other
sums owing and to be owed under the Sublease, as further set forth in
Section 4.1, below. As used herein, a “Recurring Rent Default” shall mean and
refer to Tenant’s failure to pay minimum rental, operating expenses or any other
sum payable under the Lease on or before the due date thereof on three (3) or
more occasions during any twelve (12) consecutive month period.

4.1 Landlord’s Election to Receive Rents. Landlord shall not, by reason of the
Sublease, nor by reason of the collection of rents or any other sums from the
Subtenant pursuant to Section 4, item (ii), above, or pursuant to the
penultimate sentence of Section 4, above, be deemed liable to Subtenant for any
failure of Tenant to perform and comply with any obligation of Tenant, and
Tenant hereby irrevocably authorizes and directs Subtenant, upon receipt of any
written notice from Landlord stating that a default exists in the performance of
Tenant’s obligations under the Lease, to pay to Landlord the rents and any other
sums due and to become due under the Sublease. Tenant agrees that Subtenant
shall have the right to rely upon any such statement and request from Landlord,
and that Subtenant shall pay any such rents and any other sums to Landlord
without any obligation or right to inquire as to whether such default exists and
notwithstanding any notice from or claim from Tenant to the contrary. Tenant
shall not have any right or claim against Subtenant for any such rents or any
other sums so paid by Subtenant to Landlord. Landlord shall credit Tenant with
any rent received by Landlord under such

 

   -2-    [Consent to Sublease]



--------------------------------------------------------------------------------

assignment but the acceptance of any payment on account of rent from the
Subtenant as the result of any such default shall in no manner whatsoever be
deemed an attornment by the Landlord to Subtenant or by Subtenant to Landlord,
be deemed a waiver by Landlord of any provision of the Lease, or serve to
release Tenant from any liability under the terms, covenants, conditions,
provisions or agreements under the Lease. Notwithstanding the foregoing, any
other payment of rent from the Subtenant directly to Landlord, regardless of the
circumstances or reasons therefor, shall in no manner whatsoever be deemed an
attornment by the Subtenant to Landlord in the absence of a specific written
agreement signed by Landlord to such an effect.

4.2 Landlord’s Election of Tenant’s Attornment. In the event Landlord elects, at
its option, to cause Subtenant to attorn to Landlord pursuant to Section 3, item
(iii), above, Landlord shall undertake the obligations of Tenant under the
Sublease from the time of the exercise of the option, but Landlord shall not
(i) be liable for any prepayment of more than one month’s rent or any security
deposit paid by Subtenant, (ii) be liable for any previous act or omission of
Tenant under the Lease or for any other defaults of Tenant under the Sublease,
(iii) be subject to any defenses or offsets previously accrued which Subtenant
may have against Tenant, or (iv) be bound by any changes or modifications made
to the Sublease without the written consent of Landlord.

4.3 Operational Matters. Notwithstanding Landlord’s consent to the Sublease as
set forth herein, Landlord shall not be obligated to accept from Subtenant any
payments of Base Rent or Additional Rent due under the Lease, all of which shall
be paid by Tenant as set forth in the Lease. Requests for Building services as
provided under the Lease, including without limitation, parking privileges,
repair and maintenance services, or any other services or obligations to be
performed by Landlord under the terms of the Lease, shall be made by Tenant, and
Landlord shall have no obligation to respond to any direct request of Subtenant
regarding the same.

4.4 No Waiver. The acceptance of any amounts by Landlord from Subtenant or any
other party shall not be deemed a waiver by Landlord of the obligation of Tenant
to pay any or all amount due and owing under the Lease. The performance of any
obligation required by Tenant under the Lease by Subtenant or any other party
shall not be deemed a waiver by Landlord of the duty of Tenant to perform such
obligation or any other obligation as to which performance is or becomes due
under the Lease.

4.5 Acts of Subtenant. Any act or omission by Subtenant, or by any other person
or entity for whose acts or omissions Tenant is liable or responsible under the
terms of the Lease, that violates any of the provisions of the Lease, shall be
deemed a violation of the Lease by Tenant, subject to any applicable notice and
cure provisions contained in the Lease.

4.6 Indemnification. Subtenant hereby assumes all risk of damage to property or
injury to persons in, upon or about the Premises from any cause whatsoever
(including, but not limited to, any personal injuries resulting from a slip and
fall in, upon or about the Premises) and agrees that Landlord, its partners,
subpartners and their respective officers, agents, servants, employees, and
independent contractors shall not be liable for, and are hereby released from
any responsibility for, any damage either to person or property or resulting
from the loss of use thereof, which damage is sustained by Subtenant or by other
persons claiming through

 

   -3-    [Consent to Sublease]



--------------------------------------------------------------------------------

Subtenant. Tenant shall indemnify, defend, protect, and hold Landlord harmless
from any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys’ fees) incurred in connection
with or arising from any cause in, on or about the Premises (including, but not
limited to, a slip and fall), any acts, omissions or negligence of Subtenant or
of any person claiming by, through or under Subtenant, or of the contractors,
agents, servants, employees, invitees, guests or licensees of Subtenant or any
such person, in, on or about the Building, provided that the terms of the
foregoing indemnity shall not apply to the gross negligence or willful
misconduct of Landlord. The provisions of this Section 4.6 shall survive the
expiration or sooner termination of the Sublease with respect to any claims or
liability arising in connection with any event occurring prior to such
expiration or termination.

4.7 Insurance. Prior to Subtenant’s occupancy of the Sublet Premises, Subtenant
shall provide Landlord with certificates of all of the insurance required to be
carried by Subtenant by the terms of the Sublease, which shall show Landlord as
being an additional insured thereunder. The waiver of subrogation contained in
Section 12.4 of the Lease shall apply as between Landlord and Subtenant.

4.8 No Consent to Alterations or Particular Use. Notwithstanding anything
contained in the Sublease to the contrary, Landlord’s consent to the Sublease as
contained in this Agreement shall not be deemed to be a consent to (i) any
alteration or work of improvement that Tenant or Subtenant may desire or intend
in the Sublet Premises, (ii) any use of hazardous, radioactive or toxic
materials in or about the Sublet Premises, or (iii) any signage proposed to be
installed for the benefit of Subtenant.

5. General Provisions.

5.1 Consideration for Sublease. Tenant and Subtenant represent and warrant that
there are no additional payments of rent or any other consideration of any type
payable by Subtenant to Tenant with regard to the Sublet Premises other than as
disclosed in the Sublease.

5.2 Brokerage Commission. Tenant and Subtenant covenant and agree that under no
circumstances shall Landlord be liable for any brokerage commission or other
charge or expense in connection with the Sublease and Tenant and Subtenant agree
to protect, defend indemnify and hold Landlord harmless from and against the
same and from any cost or expense (including, but not limited to, attorney’s
fees) incurred by Landlord in resisting any claim for any such brokerage
commission.

5.3 Recapture. This consent shall in no manner be construed as limiting
Landlord’s ability to exercise any rights to recapture any portion of the
Premises, as set forth in the Lease, in the event of a proposed future sublease
or assignment of such portion of the Premises.

5.4 Controlling Law. The terms and provisions of this Agreement shall be
construed in accordance with and governed by the laws of the State of
California.

5.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, successors and permitted assigns. As
used herein, the singular number includes the plural and the masculine gender
includes the feminine and neuter.

 

   -4-    [Consent to Sublease]



--------------------------------------------------------------------------------

5.6 Captions. The paragraph captions utilized herein are in no way intended to
interpret or limit the terms and conditions hereof; rather, they are intended
for purposes of convenience only.

5.7 Partial Invalidity. If any term, provision or condition contained in this
Agreement shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

5.8 Attorneys’ Fees. If either party commences litigation against the other for
the specific performance of this Agreement, for damages for the breach hereof or
otherwise for enforcement of any remedy hereunder, the parties hereto agree to
and hereby do waive any right to a trial by jury and, in the event of any such
commencement of litigation, the prevailing party shall be entitled to recover
from the other party such costs and reasonable attorneys’ fees as may have been
incurred.

[Signatures begin on next page]

 

   -5-    [Consent to Sublease]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Consent to Sublease Agreement
as of the day and year first above written.

 

“Landlord”

HCP Life Science REIT, Inc.

a Maryland corporation

By:  

/s/ Jonathan Bergschneider

Its:   EVP “Tenant”

Exelixis, Inc.,

a Delaware corporation

By:  

/s/ Frank Karbe

Name:   Frank Karbe Its:   EVP & CFO “Subtenant”

Threshold Pharmaceuticals, Inc.,

a Delaware corporation

By:  

/s/ Joel A. Fernandes

Name:   Joel A. Fernandes Its:   Vice President, Finance & Controller

 

   -6-    [Consent to Sublease]



--------------------------------------------------------------------------------

EXHIBIT A

THE SUBLEASE

See Exhibit 10.5 to Form 10-Q filed 10/27/2011

 

   -7-    [Consent to Sublease]